Quayle Action
This application is in condition for allowance except for the following formal matters: Claim 10 has been amended to recite “wherein a terminal point of the second end of the EGR conduit is spaced from an inner wall of the air conduit”.  However, paragraph [0005] of the Specification has not been accordingly amended to be consistent with the amendments of claim 10.  Namely, paragraph [0005] of the Specification still discloses “A second end of the EGR conduit passes through the port and extends into the air conduit at the bend a terminal point of the second end of the EGR conduit is spaced from the inner diameter D1 in an amount of from 5 to 15 mm defining an ejector mixing the charge air and exhaust gas before entry into the engine” (emphasis added).
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ngoc T Nguyen whose telephone number is (571)272-7176. The examiner can normally be reached M-F 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/NGOC T NGUYEN/Primary Examiner, Art Unit 3799